GPS FUNDS II FIRST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of, 2012, to the Fund Administration Servicing Agreement dated as of March 31, 2011 (the “Agreement”), is entered into by and between GPS FUNDS II, a Delaware statutory trust (the “Trust”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add new funds and to amend the fees; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GPS FUNDS II U.S. BANCORP FUND SERVICES, LLC By: By: Name: Name: Michael R. McVoy Title: Title:Executive Vice President 1 Amended Exhibit A to the Fund Administration Servicing Agreement GPS Funds II Separate Series of GPS Funds II Name of Series GuidePath Strategic Asset Allocation Fund GuidePath Tactical Constrained Asset Allocation Fund GuidePath Tactical Unconstrained Asset Allocation Fund GuidePath Absolute Return Asset Allocation Fund GuideMark Opportunistic Fixed Income Fund GuideMark Global Real Return Fund GuidePath Multi-Asset Income Asset Allocation Fund GuidePath Fixed Income Allocation Fund GuidePath Altegris Multi-Strategy Alternative Allocation Fund 2 Amended Exhibit B to the Fund Administration Servicing Agreement – GPS Funds II GPS Funds II – Fee Schedule effective August 1, 2012 Annual fee based upon assets in fund family: [] basis points on the first $[]billion []basis points on the next $[]billion [] basis points on the balance Minimum annual fee*: $[] for the aggregate of the funds (assumes a multi-class structure). The monthly fee that is charged is the greater of the fee based upon assets or the minimum fee. * The fee based upon assets as defined above in this fee schedule will be applicable monthly from the inception of each fund.However, the minimum annual fee of $[] is waived for each fund during the first [] months of operations.After the first []months, the following tiered minimum annual fee schedule applies during months []through []of operations: []% of the minimum annual fee in months [], []& [] []% of the minimum annual fee in months [], []& [] []% of the minimum annual fee in months [], []& [] []% of the minimum annual fee in month []and beyond Chief Compliance Officer Support Services:Trust level annual fee - $[] per year. Charles River: $[] set-up charge (waived) Annual fee waived during the first []months of operation. Annual fee beginning month []of operations of the funds is $[] Extraordinary services – quoted separately Plus out-of-pocket expenses, including, but not limited to: Postage, Stationery Programming, Special Reports Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from Board of Trustees meetings Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses Fees are billed monthly 2
